 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                      No. CR-18-08371-001-PCT-ESW
10                 Plaintiff,                       ORDER
11   v.
12   Alec Andrew Garcia,
13                 Defendant.
14
15         On April 12, 2019, the Court entered an Order (Doc. 30) which granted Defendant’s
16   Sealed Ex Parte Application for Subpoena Duces Tecum. The Order also stated, “After
17   judgment is entered in this case, this Order and Garcia’s Ex Parte Application shall be
18   unsealed.” Judgment having been issued on June 11, 2019 (Doc. 42),
19         IT IS ORDERED unsealing Defendant’s Sealed Ex Parte Application for Subpoena
20   Duces Tecum Pursuant to Fed. R. Crim. P.17 (Doc. 29) and this Court’s Order (Doc. 30).
21         Dated this 12th day of June, 2019.
22
23
24
25
26
27
28
